VaugHN, J.
The defendants have filed separate records and briefs through their court-appointed counsel. Consolidation upon appeal was allowed upon motion by the State before oral arguments. The assignments of error and arguments in support thereof are the same for each defendant.
The defendants contend that the trial court committed error in admitting opinion evidence from Billy Smyre, a witness for the State, to the effect that the stolen insulin syringes could be used to administer narcotic drugs also allegedly stolen. Smyre testified that among the missing items were three insulin syringes, 126 tablets of codeine phosphate ATD half grain, 55 tablets of codeine HT one grain, 359 tablets of codeine sulfate one quarter grain, 223 tablets of codeine sulfate one-half grain, and 25 tablets of codeine sulfate one grain. The witness further testified that in 1963 he was licensed by the State of North Carolina as a pharmacist, having received a pharmaceutical degree from the University of North Carolina. The court found the witness to be an expert in the practice of pharmacy. The defendants objected to each question asked seeking the witness’ opinion.
The defendants contend that the opinion testimony was irrelevant to the charges of breaking and entering and larceny and as such it merely aroused the passions and prejudices of the jury. We are unable to agree with this contention. It is our opinion that such evidence was relevant to show motive of the defendants for committing the crimes charged. The existence of a motive is a circumstance tending to make it more probable that the person accused committed the act; therefore, evidence of motive is always admissible where the doing of the act is in dispute. State v. Church, 231 N.C. 39, 55 S.E. 2d 792. “It is not only competent, but very often important, in strengthening the evidence for the prosecution.” State v. Lawrence, 196 N.C. 562, 146 S.E. 395. Evidence tending to show that the property stolen could be used in concert for a single purpose is relevant in establishing a motive for the commission of the crime. Moreover, Alda Rudisill, an alleged accomplice to the crimes and a witness for the State, testified that after the defendants returned from the Rexall Drug Store, the defendants Abernethy and Taylor “were taking stuff with a needle,” that both were using a syringe and injecting a liquid into their arms.
The defendants further assign as error the failure of the court to instruct the jury that the testimony of Alda Rudisill, the accomplice, should be scrutinized closely. In the absence of a request, *90the court is not required to charge on the credibility of a witness. 3 Strong, N.C. Index 2d, Criminal Law, § 117, p. 24. Instructions to scrutinize the testimony of an alleged accomplice are not required when, as here, no request therefore has been made. State v. Roux, 266 N.C. 555, 146 S.E. 2d 654; State v. Bailey, 254 N.C. 380, 119 S.E. 2d 165. This assignment of error is overruled.
The defendants received a fair and impartial trial. In the entire trial we find no error.
No error.
MoRRis and Paricer, JJ., concur.